                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                              DOCKET NO: 1:19-CV-00291-MOC

SAVANNAH WHITT,                           )
                                          )
                   Plaintiff,             )
                                          )
            vs.                           )
                                          )                             ORDER
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
__________________________________________)

       THIS MATTER comes before the Court on Plaintiff’s Petition for Attorney Fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412. See Doc. No. 14. In the petition, Plaintiff

declares that the parties reached an agreement where the Commissioner will pay the sum of

$4,800.00, in full and final settlement of all claims arising under the EAJA. Having considered

the matter, the Court enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Petition for Attorney Fees under the

Equal Access to Justice Act, Doc. No. 14, is GRANTED, and the Commissioner SHALL pay to

Plaintiff the sum of $4,800.00 in attorney fees, in full satisfaction of any and all claims arising

under the EAJA. Upon payment of such sum, this case is DISMISSED WITH PREJUDICE. If

the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by

check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box 58129,

Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney of her




         Case 1:19-cv-00291-MOC Document 15 Filed 04/27/20 Page 1 of 2
right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then any

remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office address.

                                                  Signed: April 27, 2020




         Case 1:19-cv-00291-MOC Document 15 Filed 04/27/20 Page 2 of 2
